Citation Nr: 1625857	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a dental disorder, claimed as three injured teeth.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from May 1968 to May 1971, with service in the Republic of Vietnam between October 1968 and October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran's claim for service connection for PTSD and depression has been recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The Veteran indicated that he thought he should be awarded dental care in a July 2013 notice of disagreement.  See VA Form 21-0958.  To the extent the Veteran seeks service connection solely for outpatient dental treatment, which does not appear to have been addressed, this matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service dental treatment records document that the Veteran reported teeth #23, #24 and #25 were knocked loose in February 1971.  

2.  Panographic/intraoral imaging conducted in February 2013 showed that multiple teeth were missing; the remaining teeth, inclusive of the anterior mandibular teeth, showed severe alveolar crest loss and heavy calculus on the roots, consistent with generalized severe periodontitis.

3.  Periapical views of the teeth conducted in February 2013 showed heavy calculus formation on the roots, the attachment loss on tooth #25 showed bone loss beyond the apex, and the tooth was in super-eruption.  

4.  The evidence of record establishes that the Veteran had all the cardinal signs of chronic periodontitis and that the Veteran's clinical signs and symptoms were unequivocally that of chronic severe periodontitis.  


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder, claimed as three injured teeth, for compensation purposes have not been met. 38 U.S.C.A.      §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in January 2013.

In addition, the Board finds that the duty to assist a claimant has been satisfied.   The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran seeks service connection for a dental disorder.  He has reported that three of his teeth were injured in service, specifically noting that they were knocked loose in 1971 and have caused the adjoining teeth to become affected, though his main concern was the three teeth injured in 1971.  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a) (2015)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma    or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41,   44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely      for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2015).  38 C.F.R. § 3.381(a) (2015).  

The Veteran's service treatment records indicate that no teeth were missing at the time of a May 1968 induction examination.  A May 1968 initial dental examination, however, indicated that teeth 19 and 30 were missing and that there was moderate calculus.  In the abnormalities of occlusion - remarks section, it appears "occ I ant open" was written.  Service dental treatment records document that the Veteran  was hit in the mouth on February 12, 1971, and that teeth #23, #24 and #25 were knocked loose.  A dental treatment plan indicates that tooth 18 was missing and  that the Veteran was to undergo surgery and urgent treatment.  The notation under urgent treatment is illegible.  There is no indication that any action listed on the dental treatment plan was undertaken.  A May 1971 report of medical examination conducted in conjunction with the Veteran's separation from service documents that teeth #18, #19 and #30 were missing.  There were no restorable or non-restorable teeth or teeth replaced by dentures or fixed by partial dentures.  The Veteran denied severe tooth or gum trouble at that time.  See May 1971 report of medical history.  

The post-service evidence includes records from the Veteran's dentist, J.S.C.  The Veteran received dental treatment between May 2010 and October 2010 related to dental cleanings and removable partial dentures replacing teeth #7 through #10.  The Veteran wanted gold open face on each of those teeth.  The removable partial dentures were inserted October 5, 2010.  

The Veteran underwent a VA dental and oral conditions examination via a Disability Benefits Questionnaire (DBQ) in February 2013.  The diagnosis was trauma, internal structure of the mouth, uncomplicated, and the date of diagnosis was February 16, 1971.  The examiner reported reviewing the claims file and indicated that the Veteran reported to the clinic on February 16, 1971, four days after an incident where he claimed that three teeth were "knocked out."  No treatment was rendered and the examiner indicated that the periapical film taken    at that time does not show avulsion, fracture or displacement of the three teeth involved.  The examiner also reported that at separation physical on May 5,       1971, there was no mention of missing or fractured teeth.  Imaging studies were conducted in February 2013.  Panographic/intraoral imaging showed that multiple teeth were missing; the remaining teeth, inclusive of the anterior mandibular teeth, showed severe alveolar crest loss and heavy calculus on the roots, consistent with generalized severe periodontitis.  Periapical view showed heavy calculus formation on the roots; the attachment loss on tooth #25 showed bone loss beyond the apex, and the tooth was in super-eruption.  

It was the examiner's opinion that the claimed condition was less likely than        not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that review of the dental record, which also included periapical radiographs of the teeth in question, reveals that the Veteran sought dental care  four days after the incident that reportedly "knocked   his teeth out."  The notes regarding this incident do not reflect that there was any avulsion, fracture or loss of the teeth involved.  There was also no radiographic evidence of misalignment of the teeth and also apparently no treatment was required, since the progress notes are silent about necessary intervention.  The examiner also noted that current clinical examination revealed significant alveolar crest loss, mobility and heavy calculus formation on the roots, bleeding on probing, and loss of the gingival morphology, all the cardinal signs of chronic periodontitis.  Additionally, the Veteran stated    that the loss of other dentition was due to periodontal problems.  The examiner  went on to say that periodontitis was caused by bacterial accumulation on the  crown and eventual root surfaces.  It was not reasonable to adjudicate the present oral condition on trauma that occurred 42 years ago, especially when all the clinical signs as well as symptoms (the Veteran asked why he gets bleeding from his gums) are unequivocally that of chronic severe periodontitis.  

The Board acknowledges that the Veteran had three teeth (#23, #24 and #25) knocked loose during service and that the Veteran currently has multiple missing teeth and radiographic evidence of bone loss beyond the apex on tooth #25.  However, the preponderance of the competent and probative evidence is against      a finding that the current bone loss is the result of the in-service incident, as is required for the award of compensation for dental trauma.  See 38 C.F.R. §§ 3.381, 4.150.  This is so because the February  2013 VA examiner determined that the Veteran had all the cardinal signs of chronic periodontitis, and that the Veteran's clinical signs and symptoms were unequivocally that of chronic severe periodontitis and unrelated to the in-service trauma.  

While the Veteran believes that his current dental disability is connected to the in-service trauma, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the etiology of dental disorders requires medical or dental expertise to determine, which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinion as to the diagnosis or etiology of his current dental disorder is not competent medical evidence, as such questions require medical expertise to determine.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

In sum, the most probative evidence is against a finding that the Veteran has lost any teeth as a result of loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connected compensation may be granted, the claim for service connection for a dental condition for compensation purposes must be denied.  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.  


ORDER

Service connection for a dental disorder for compensation purposes is denied.


REMAND

The Veteran underwent a VA initial PTSD examination in April 2012, at which time an Axis I diagnoses of mood disorder, not otherwise specified was provided.  The examiner determined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  Clarification was sought by the RO given     that VA treatment records documented treatment for PTSD as far back as 2011.     In an April 2013 addendum, a different examiner explained that the Clinician-Administered PTSD Scale for the DSM-IV (CAPS) is the recommended interview scale due to validity data; that review of the Veteran's prior treatment records indicated that he was diagnosed with PTSD without using a structured interview    or assessment; that it would be speculative to explain the discrepancy in reported diagnosis of PTSD documented by treatment providers without review of how they derived their diagnosis with supportive testing or interview scales; that there was no evidence to link his symptoms related to mood disorder to his prior military service; and that it would be resorting to mere speculation to opine as to whether this Veteran's mood disorder is related to his service in Vietnam.

VA treatment records obtained since April 2013 reveal primary diagnoses of PTSD and major depression made by a clinical psychologist.  In addition, the examiner who provided the April 2013 opinion did not provide a rationale for the opinion  that there was no evidence to link his symptoms related to mood disorder to his prior military service.  On remand, another VA examination should be obtained.  Updated VA treatment records should also be associated with the electronic record.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and       that the consequences of failing to report for a VA examination without good  cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since January 2015 and associate them with the claims file.  

2.  Schedule the Veteran for a VA PTSD examination.  The electronic files should be made available to and     be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner must identify all psychiatric disorders found to be present.  If PTSD is diagnosed, the examiner must identify the stressor(s) upon which the diagnosis is based.

For other psychiatric disorders diagnosed on examination and the previously diagnosed mood disorder and major depressive disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such psychiatric disorder had its onset during active service   or is related to service.

The examiner must provide a rationale for the conclusions reached.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought     on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate   period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


